812 F.2d 1409
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ernest L. WRIGHT, Plaintiff-Appellant,v.Dr. AVERY;  Donal Campbell, Associate Warden, Turney Center;Lt. Williams;  Officer Wright;  Officer Cordell,Lt. Lawson;  and Officer Puntrident,Defendants-Appellees.
No. 86-5835.
United States Court of Appeals, Sixth Circuit.
Jan. 26, 1987.

Before KEITH, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
The defendants in this cause move the Court to dismiss the appeal due to the plaintiff's failure to file any objections to the Magistrate's report and recommendation.  Plaintiff moves for the appointment of counsel in the appeal.


2
Plaintiff seeks to appeal the district court's judgment adopting the Magistrate's report and recommendation to dismiss his civil rights suit filed under 42 U.S.C. Sec. 1983.  Plaintiff sought monetary damages from certain prison officials and medical personnel for allegedly denying him his constitutional rights guaranteed under the Eighth Amendment of the Federal Constitution.  After addressing the merits of the plaintiff's claims, and finding them lacking, the Magistrate explicitly advised the plaintiff that he had ten days to file objections to the report and recommendation, and that failure to do so could constitute a waiver of his right to appeal.  Despite this warning, the plaintiff did not file any objections.


3
Upon consideration of the cause, we conclude that the plaintiff has indeed waived his right to bring this appeal by failing to file any objections to the Magistrate's report and recommendation after being fairly warned to do so or else suffer a waiver of his right to appeal.   See Thomas v. Arn, 106 S.Ct. 466 (1985);  Wright v. Holbrook, 794 F.2d 1152, 1154-55 (6th Cir.1986);  Wilson v. McMacken, 786 F.2d 216, 220 (6th Cir.1986).


4
We unanimously conclude that oral argument is not necessary in this case.  Rule 34(a), Federal Rules of Appellate Procedure.  The plaintiff's motion for counsel is, accordingly, denied and the defendants' motion to dismiss are granted.  This appeal is hereby dismissed pursuant to Rule 9(d)(2), Rules of the Sixth Circuit.